Citation Nr: 1548315	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance and housebound status.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979, March 1982 to July 1982, and December 2004 to September 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board remanded the case for further evidentiary development.  In December 2014, the RO increased the rating to 70 percent for the entire appeal period.  As this increase does not constitute a full grant of the benefits sought, this issue is again before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been resolved for the entire period on appeal.  See December 2014 rating decision (granting TDIU effective from the date of the claim for increased compensation).

During the appeal period, the issue of entitlement to SMC based on the need for aid and attendance and on housebound status was raised in conjunction with the claim for increased compensation for PTSD on appeal.  In a June 2011 rating decision, the RO denied the claim for entitlement to SMC based on aid and attendance and housebound status.  Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC is part and parcel of a claim for increased compensation.  Akles supports the inference that as long as an increased compensation claim remains pending, the SMC issue remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the June 2011 rating decision to deny entitlement to SMC based on the need for aid and attendance and on housebound status, this issue must still be considered in conjunction with the claim for increased compensation for PTSD on appeal.  

The issue of entitlement to SMC based on aid and attendance and housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgement, thinking, or mood, due to such symptoms as hypervigilance, exaggerated startle response, anxiety, depressed mood, impaired sleep, impaired long-term and short-term memory loss (e.g., retention of only highly learned material, while forgetting to complete tasks); impaired concentration; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with occasional angry outbursts); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, it is not manifested by total occupational and social impairment.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial disability rating greater than 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In March 2015, the Board remanded the matter regarding PTSD and directed the AOJ to obtain outstanding VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran with a VA examination to determine the nature and severity of the Veteran's service-connected psychiatric disorder, to include the impact thereof on the Veteran's occupational functioning, the Veteran's GAF score, and an explanation of the given GAF score.  The Veteran was afforded a VA examination in October 2014, and the examiner provided the requested information, except that the examiner did not provide a GAF score.  The examiner stated that the GAF score will not be provided as this measure has been dropped from the DSM-5 for conceptual lack of clarity and questionable psychometrics in routine practice.  The examiner noted that the Veteran's prior GAF scores on VA examinations have ranged from 50-58, which the examiner stated was consistent with the Veteran's level of functioning at the time of the examination.   

Based on the October 2014 VA examiner's medical findings, which are discussed below, and the VA examiner's notation that prior GAF scores of 50-58 are consistent with the Veteran's level of functioning, the Board finds that remand of the case for provision of a GAF score would not possibility provide new information to substantiate an increased rating for PTSD, as total social impairment is not shown by the evidence, as discussed below.  Further, the purpose of the remand directive, which was to assess the Veteran's level of severity of PTSD, has been satisfied, as the examiner provided findings regarding the same.  For these reasons, the Board concludes that further remand of the case for an addendum opinion as to the Veteran's GAF score in the October 2014 VA examination is not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication notice by letters in October 2007 and March 2008, in which the Veteran was notified as to the evidence necessary to support the underlying claim for entitlement to service connection for PTSD and regarding the manner with which VA determines disability ratings and effective dates.  Because entitlement to service connection for PTSD has been granted and an effective date has been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to these increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record. 

Further, the Veteran has been afforded VA psychiatric examinations in March 2008, February 2009, September 2010, and October 2014.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the VA psychiatric examinations in conjunction with the other evidence of record are adequate for rating purposes.   

The Board acknowledges that there are outstanding records from the Veteran's private neuropsychology treatment provider, workers compensation benefits claim, and VA vocational rehabilitation claim that may be relevant to the issue on appeal.  See e.g., June 2010 VA mental health note; February 2009 VA speech pathology note (noting that Veteran has been seeing a civilian neuropsychologist).  However, as discussed below, the evidence of record shows that the Veteran maintains positive relationships with others throughout the appeal period and therefore does not have total social impairment.  Therefore, the Board concludes that obtaining outstanding records from the Veteran's private neuropsychology treatment provider, workers compensation benefits claim, and VA vocational rehabilitation claim would not possibly provide new information to substantiate an increased rating for PTSD, as the Veteran is shown to have some social functioning during the entire appeal period, as discussed below.  As such, remand of the case to obtain these outstanding records is not warranted.  38 C.F.R. § 3.159; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  VA has fulfilled its duty to notify.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned noted the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Board notes that the issue of SMC is being remanded, and the Board need not discuss at this time whether the requirements set forth in Bryant were met pertaining to this issue.  He has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Evaluation for PTSD

The Veteran's service-connected PTSD is currently rated as 70 percent disabling for the entire period on appeal under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability.  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran is competent to report his psychiatric symptoms and observations, and the Board finds these reports are credible.  The Veteran's wife is also competent to report her observations of the Veteran, and the Board finds that these reports are credible.   

The Veteran's PTSD is currently rated under DC 9411.  The Board acknowledges that the Veteran has also been diagnosed with disorders other than PTSD that manifest psychiatric symptoms and cognitive impairments, including mild neurocognitive disorder, unspecified personality disorder with avoidance and dependent traits, and traumatic brain injury (TBI).  See e.g., March 2011 and October 2014 VA examinations.  The Board acknowledges that there is competent medical evidence indicating that it is possible to differentiate what symptoms are separately attributed to the diagnosis of PTSD and to the nonservice-connected disorders.  See e.g., March 2011 VA examination (stating that the Veteran's memory problems are attributed to his amnestic disorder); October 2014 VA examination (opining that depressed mood, anxiety, suspiciousness, and chronic sleep impairment are related to PTSD, and the symptoms related to his nonservice connected Neurocognitive Disorder and Personality Disorder are impairment of short-and long-term memory; disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances and intermittent inability to perform activities of daily living). 

However, there is also medical evidence showing that it is not possible to separately attribute the Veteran's symptoms to PTSD and to his nonservice-connected disabilities.  See e.g., October 2007 VA physical rehab note (impression of post-concussion disorder vs. PTSD and cognitive sequelae and likely superimposed PTSD); May 2008 VA neuropsychology consult (noting that there was no neuropsychological evidence of a primary memory cognitive disorder, and his memory problems are likely the result of PTSD); May 2009 VA mental health note (provider noted that her long-time interactions with the Veteran have not supported the interpretation as to whether the Veteran's memory dysfunction was the result of secondary gain issues); March 2011 VA mental health note addendum (provider notes that the Veteran's PTSD exacerbates his cognitive deficits, including memory, focusing ability, and problem solving, and his PTSD symptoms contribute significantly to the frequency and severity of his episodes of amnesia; provider opines that it is impossible to totally separate out PTSD and the effects of the nonservice-connected TBI); December 2011 VA TBI Note (noting that this case is complex and that it is not possible to completely rule out a mild cognitive disorder, but it appears that there may be a significant psychological competent to his difficulties, and the diagnosis of PTSD alone does not appear to explain his reported cognitive problems); November 2014 DBQ and medical opinion by Dr. K. (noting that Veteran has a complex set of symptoms, with some of them crossing his psychiatric diagnosis; opining that it is hard to differentiate completely the etiology of his symptoms; opining that it is not possible to differentiate what symptoms are attributable to each diagnosis, and opining that that the Veteran's memory and concentration problems, and irritability, can occur as a result of PTSD, TBI, and depression).

On review, the Board finds that the medical evidence is equally for and against a finding that the Veteran's symptoms can be separately attributable to his service-connected and non-service connected psychiatric and cognitive disorders.  Also, it is noted that the RO has resolved doubt in favor of the Veteran and considered the Veteran's cognitive deficiencies in evaluating the Veteran's PTSD.  See December 2014 rating decision.  For these reasons, the Board resolves doubt in favor of the Veteran and will consider all of the Veteran's psychiatric and cognitive symptoms, to include memory loss, attention deficits, and difficulty concentrating, in rendering an evaluation for PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's service-connected diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

For the entire period on appeal, the evidence shows that the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgement, thinking, or mood, due to such symptoms as hypervigilance, exaggerated startle response, anxiety, depressed mood, impaired sleep, impaired long-term and short-term memory loss (e.g., retention of only highly learned material, while forgetting to complete tasks); impaired concentration; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with occasional angry outbursts); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work-like setting).  See e.g., VA treatment records from October 2007 to January 2015; March 2008, February 2009, September 2010, and October 2014 VA examinations; November 2014 DBQ and medical opinion.    

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms are of a severity, frequency, and duration so as to cause total social and occupational impairment.  

For instance, though the Board acknowledges the Veteran's wife's argument that the Veteran's flashbacks constitute persistent delusions and hallucinations, her lay argument thereof is outweighed by the extensive objective medical evidence of record that consistently shows that the Veteran has no delusions, hallucinations, or psychosis during the entire appeal period.  See e.g., March 2008, February 2009, September 2010 VA examinations; October 2014 VA examination and opinion (examiner opined that Veteran's flashbacks do not persist as delusions); VA treatment records from October 2007 to January 2015.  Accordingly, the Board finds that persistent delusions and hallucinations are not shown.   

Further, the Board acknowledges the Veteran's wife's argument that the Veteran's prior tendency while driving to swerve into oncoming traffic if he perceived an IED in the road constitutes persistent danger of hurting self or others.  See October 2014 VA examination and opinion.  However, the evidence of record shows that though the Veteran did have a history of swerving while driving, occasionally into another lane, when he saw a pothole or debris in the road, the Veteran stopped driving in 2011 to mitigate these instances of poor driving.  See e.g., November 2007 VA neuropsychology consult; March 2011 VA mental health treatment note; October 2014 VA examination and opinion (noting Veteran does not drive).  Further, the Veteran consistently denies suicidal ideation and homicidal ideation and no physical violence towards others is shown.  See e.g., March 2008, February 2009, September 2010, and October 2014 VA examinations; VA treatment records from October 2007 to January 2015; December 2011 VA mental health admission evaluation note (strongly denied any thought of suicide, past or present).  The Board also acknowledges that the Veteran occasionally physically thrashes about in his sleep and will occasionally accidently hurt his wife in doing so.  See e.g., October 2014 VA examination and opinion; VA treatment records from October 2007 to January 2015.  However, the extensive evidence of record during the appeal period shows that these incidents are occasional and happen only when he has nightmares while sleeping, and the Veteran reported that his service dog will mitigate or prevent these situations.  See e.g., VA treatment records from October 2007 to January 2015; May 2012 Board hearing transcript at p. 6-7.  For these reasons, the Board finds that persistent danger of hurting self or others is not shown. 

Further, the Board acknowledges the argument that the Veteran has grossly inappropriate behavior because of his humor.  See October 2014 VA examination and opinion.  The Board acknowledges that the Veteran will frequently have an inappropriately bright effect, will impulsively laugh and make jokes at inappropriate times, act "silly" or "childlike," and shake his legs.  See e.g., VA treatment records from October 2007 to January 2015; August 2011 VA mental health note (Veteran's wife reported that Veteran acts silly and has no self-control, and gave the example that when Veteran goes shopping with their adult daughter, he tries to put things in the shopping cart that she does not want to buy, and daughter considers his behavior childish; Veteran's wife also reported once finding him in his underwear in the backyard lying in the hammock); October 2012 VA mental health note (Veteran makes jokes that are somewhat silly or corny and is superficially silly at times, and he taps his foot at times); October 2013 VA mental health group note (Veteran was making jokes that were not related to the discussion, but later made more meaningful comments relating to making the group experience better); January 2015 VA mental health note (some nervous shaking of leg; brief episodes of silly humor).  However, the Board does not find that the Veteran's frequent use of inappropriate humor or shaking his legs are symptoms that are so severe so as to approximate a finding of "grossly inappropriate behavior," as such behavior is shown by the evidence to be harmless to others and to the Veteran, and the evidence shows that the Veteran is aware of his using humor inappropriately and has been successfully attempting to control this impulsive behavior.  See e.g., April 2009 VA speech pathology note.  Accordingly, the Board finds that grossly inappropriate behavior is not shown.   

The Board also acknowledges that the Veteran's psychiatric and cognitive symptoms, specifically including memory loss, difficulty concentrating, and inattentiveness, are shown to intermittently impair him in performing activities of daily living such as completing chores and tasks such as bathing, and he must be constantly reminded to do the same by his wife or by way of methods such as lists and reminders on his phone.  See e.g., October 2008 VA physical rehab note and August 2008 VA speech pathology note (reporting that the Veteran will occasionally leave food on the stove and forgets to turn off the stove; one time he left the stove on while boiling eggs); March 2010 RO hearing transcript at p. 14 (reporting that though Veteran is able to bathe, he just forgets and must be reminded to do so); March 2010 VA mental health note (Veteran does chores at times from list left by his wife); March 2008, February 2009, September 2010, and October 2014 VA examinations.  The Board also acknowledges that the October 2014 VA examiner noted that Veteran has intermittent inability to maintain minimal personal hygiene.  However, the October 2014 VA examination report does not support this finding of intermittent inability to maintain minimal personal hygiene, and the extensive objective evidence of record shows that the Veteran is consistently able to maintain minimal personal hygiene.  See e.g., VA treatment records from October 2007 to January 2015 (showing that Veteran consistently presents as well-groomed, dressed appropriately, and with good hygiene).  For these reasons, the Board finds that the Veteran does have intermittent impairment in performing activities of daily living, but not of such a severity so as to cause intermittent inability to maintain minimal personal hygiene. 

The Board also acknowledges that the Veteran has cognitive impairments including frequently recurrent memory loss, attention deficits, and difficulty concentrating, and that these symptoms are of such a frequency, duration, and severity so as to cause disorientation to time or place, varying levels of impairment in thought processes or communication, and memory loss for names of close relatives.  See e.g., December 2007 mental health consult (noting that Veteran's thought processes were rapid, tangential, rambling); May 2009 VA mental health note (Veteran reported that when he returns to awareness from an amnestic period, he at first does not know where he is and feels very panicked); March 2010 VA mental health note (noting that Veteran was alert and oriented, but after completing the PCL in provider's office, Veteran went back to the waiting room to retrieve his drink, the Veteran did not return, and the provider found the Veteran sitting in the waiting area; provider asked the Veteran recalled that he had just left to retrieve his drink, and Veteran stated that he "must have been time-traveling again"); November 2009 VA mental health note (Veteran zoning out at times, reported confused and forgetful and asked, "What's going on now?"); August 2011 VA mental health note and addendum (Veteran is noted as often giving long pauses before answering questions, but once he began his answer he would speak fluently); January 2012 VA medication management note (Veteran and his wife report that the continues to have some periods of time when he just "phases out," and he still finds himself losing track of time intermittently); July 2012 VA mental health note (Veteran is noted as continues to have episodes of time for which he does not remember what has been happening); October 2014 VA examination and opinion (examiner noted that Veteran often became delayed in responses, often mumbled, and sometimes appeared confused by questions in his wife's presence, but when she was not present, Veteran presented as fairly thoughtful, articulate and cohesive; noting that Veteran has loss of memory for names of family members).  Accordingly, the Board finds that disorientation to time or place, occasional gross impairment in thought processes or communication, and memory loss for names of close relatives are shown. 

The Board also acknowledges that the Veteran has symptoms of anxiety, depression, irritability with occasional angry outbursts, and avoidance of crowds and large groups.  See e.g., VA treatment records from October 2007 to January 2015; October 2013 VA mental health note (Veteran's wife reported that Veteran is more "snippy" lately); January 2014 VA caregiver certificate (Veteran's wife stated that Veteran is becoming more irritable, but there were not instances of aggression reported).  

However, significantly, during the entire appeal period, despite these aforementioned shown psychiatric and cognitive symptoms, the extensive evidence of record recurrently and frequently shows that the Veteran is pleasant, cooperative, and maintains positive relationships with others, to include his wife, some family members, neighbors, friends, and medical providers.  See e.g., VA treatment records from October 2007 to January 2015 (Veteran is shown to actively participate and communicate with others in group counseling sessions; Veteran is consistently pleasant and cooperative with medical providers); May 2008 VA mental health group counseling note (Veteran reported enjoying the group cookout last week); October 2009 VA mental health note (Veteran and wife reported that they feel very close to each other); August 2010 VA occupational therapy consult (Veteran reported that regularly socializes with a neighbor); December 2011 VA mental health group notes (Veteran reported spending time with his wife watching TV; Veteran was shown to comfortably participate in multiple group sessions); December 2011 VA mental health admission evaluation note (reporting that wife and adult children are main source of support, mother and mother-in-law also offer support, as well as a few friends); January 2012 VA medication management note (noting that Veteran and his wife do go out to events where there are other people, and Veteran makes an effort to stay on the outside part of groups and uses his service dog to help him calm down); May 2012 Board hearing transcript at p. 11 (reporting that he has lots of friends, though he does not see them regularly); October 2012 VA mental health note (Veteran reported that he does go out with wife at times and does okay if there is not a lot of noise or a large crowd); October 2013 VA mental health group note (Veteran is noted as being quite verbal and participating throughout the session and providing multiple points of feedback to group members and is noted as clearly a respected member of the group); January 2014 VA caregiver certificate (Veteran reported that he finds large crowds uncomfortable, but attends a men's group at church weekly and enjoys his kayaking and fly fishing group activities [through VA]); May 2014 VA mental health note (Veteran and his wife reported that when his wife was away, he did okay, and people checked in on him and he was treated to dinner by some family members and friends); September 2014 VA mental health note (Veteran reported that he enjoys playing with his granddaughter, who is with him 3 or 4 days a week); October 2014 VA examination (reporting that relationship with his wife is "great"; reporting that he has some neighbors that he associates with regularly and wife noted that Veteran correctly reported the names of his friends and neighbors; reporting that he attends a small bible group; half-sister visits regularly).  Based on this evidence, the Board finds that the Veteran's psychiatric and cognitive symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social impairment.  

The Board acknowledges that the Veteran's PTSD causes significant occupational impairment.  See e.g. December 2014 rating decision (granting TDIU in part due to PTSD for the entire appeal period); June 2010 private vocational evaluation report; April 2011 VA mental health note addendum (provider stated that the Veteran's PTSD symptoms are a main contributor to his psychological and cognitive symptoms that impair his social and occupational functioning, and opined that the Veteran would not be able to be employed in any work setting); October 2014 VA examination.  However, for the above reasons, the Board finds that the evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social impairment.  Accordingly, total social and occupational impairment is not shown.  

Thus, the Board finds that the evidence does not show that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule.  Therefore, the Board finds that during the entire appeal period, the preponderance of the evidence is against a finding that the Veteran has total social and occupational impairment due to his service-connected PTSD.  Thus, during the entire appeal period, the criteria for a disability rating of 100 percent have not been met or approximated.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, for the entire period on appeal, a disability rating greater than 70 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

The Board also notes that during the entire appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  See e.g., October 2014 VA examination and VA treatment records from October 2007 to January 2015 (showing GAF scores in the 40s and higher).  Though Veteran's GAF scores during the entire appeal period do reflect varying levels of impairments in occupational and social functioning, the GAF scores alone do not reflect total impairment in social functioning, and for the reasons discussed above, the extensive evidence of record does not show total social impairment. 

At no point during the appeal period have the criteria for a rating greater than 70 percent been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as hypervigilance, exaggerated startle response, anxiety, depressed mood, impaired sleep, impaired long-term and short-term memory loss (e.g., retention of only highly learned material, while forgetting to complete tasks); impaired concentration; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with occasional angry outbursts); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work-like setting).  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 70 percent disabling; a right knee disability, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and a left knee disability, rated as 10 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with any other service-connected disabilities.  


ORDER

Entitlement to an initial disability rating greater than 70 percent for PTSD is denied.


REMAND

The Veteran contends that his service-connected PTSD renders him so helpless as to require the regular aid and attendance of another person.  The Veteran was afforded a VA examination regarding aid and attendance and housebound status in March 2011.  The examiner opined that the Veteran was not housebound and is not in need of regular aid and attendance due to his PTSD.  The examiner did briefly note that the Veteran's memory problems would lead to problems in protecting himself from the hazards of his daily environment, however, the examiner stated that the Veteran's memory problems are not attributed to PTSD.   

For the reasons discussed in the decision above, all of the Veteran's psychiatric and cognitive symptoms, including memory loss, should be considered in rendering a determination as to increased compensation for PTSD.  However, based on the March 2011 VA medical opinion and on review of the evidence of record, it is unclear whether Veteran's service-connected disabilities render him so mentally and/or physically incapacitated such that he requires care or assistance on a regular basis to help him with daily tasks of living and/or to protect him from the hazards or dangers incident to his daily environment   Thus, a new VA examination regarding aid and attendance and housebound status is warranted.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if the Veteran has a need for regular aid and attendance or is housebound due to his service-connected disabilities.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

The examiner is asked to provide an opinion as to whether, at any point during the current appeal period (November 2007 to present), it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leaves him substantially confined to him dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime). 

In so doing, the examiner is asked to consider each of the Veteran's existing disabilities and their impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  

The examiner's attention is invited to the impact of the Veteran's ability to perform day to day tasks, to include tasks in the kitchen, without help from his wife and caregiver, and to the reports that the Veteran is unable to stay in the house unattended.  See e.g., November 2010 medical opinion.  Further, the examiner is asked to consider all of the Veteran's cognitive and psychiatric symptoms, to include memory loss and concentration problems, as attributed to PTSD in rendering the opinion.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.   

2. Thereafter, adjudicate the matter of SMC on appeal, to include consideration of all evidence received since the June 2011 rating decision, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


